DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9: the term “high priority” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this term is interpreted as the implementation of a priority feature.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,516,440 (hereinafter “Jarvis”); or, in the alternative,
35 U.S.C. 103 as obvious over Jarvis; or, in the alternative,
35 U.S.C. 103 as obvious over Jarvis, in view of U.S. Publication No. 2019/0075398 (hereinafter “Shirai”).

Regarding claims 1, 11, and 21: Jarvis discloses a communications system comprising: a root node; a plurality of nodes in communication with the root node, the plurality of nodes defining a mesh network (See, e.g., figures 1 and 6-8); the root node configured to: 
determine a time delay to each node of the plurality of nodes (See, e.g., 17:45 – 18:60; a primary device determines delays for playback devices);
transmit audio data to the plurality of nodes, the plurality of nodes configured to produce audio corresponding to the audio data; [and] transmit a delay code to the plurality of nodes, each of the plurality of nodes producing the audio corresponding to the audio data at a time corresponding to the delay code (See, e.g., 20:1-3 and 21:18 – 22:28; delays and audio are sent to the nodes).
Jarvis does not explicitly state wherein the delays transmitted to the nodes are the same (i.e. “a [singular] delay code”). To the extent this feature is not inherent to the system of Jarvis, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the application to send the same delay to at least two neighboring nodes, in order to account for similar distance and/or acoustic positioning.
Alternatively, Shirai teaches a system that overlaps many of the teachings of Jarvis, and additionally teaches this said feature (See, e.g., [0044]-[0051], [0065]-[0067], and figures 8-11; note the delay setting functionality). It would have been obvious to one having ordinary skill in 
The rationale set forth above regarding the system of claim 1 is applicable to the method and node of claims 11 and 21, respectively.

Regarding claims 2 and 12: Jarvis modified by Shirai further teaches wherein each of the plurality of nodes is associated with a unique node identifier (See, e.g., Jarvis 24:40-45 and 26:23-26; and/or Shirai [0024]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the system of claim 2 is applicable to the method of claim 12.

Regarding claims 3 and 13: Jarvis modified by Shirai further teaches wherein the root node is configured to associate each of the plurality of nodes with a zone identifier (See, e.g., Jarvis 3:4-26, 6:1-9, and 11:34-59). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the system of claim 3 is applicable to the method of claim 13.

Regarding claims 4 and 14: Jarvis modified by Shirai further teaches wherein determining the time delay to each node of the plurality of nodes comprises the root node sending an initialization message including a timestamp to each of the plurality of nodes and receiving a reply message from each node of the plurality of nodes indicating the time delay (See, e.g., Shirai [0044]-[0051] and [0065]-[0067]; note calculations based on communication results). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the system of claim 4 is applicable to the method of claim 14.

Regarding claims 5-7 and 15-17: Jarvis modified by Shirai further teaches wherein the audio data is transmitted to the plurality of nodes in a series of frames (i.e. claim 5); wherein each frame includes a frame identifier and a message containing the audio data (i.e. claim 6); and wherein a node of the plurality of nodes detects a missing frame in response to a sequence of frame identifiers (i.e. claim 7) (See, e.g., Jarvis 16:59-66, 17:54-66, and 18:28-40). 
The rationale set forth above regarding the systems of claims 5-7 is applicable to the methods of claims 15-17, respectively.
 
10.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis, alternatively in view of Shirai, and in further view of U.S. Publication No. 2020/0228934 (hereinafter “HomChaudhuri”).             
 
Regarding claims 8, 18, and 19: Jarvis modified by Shirai substantially teaches the system as set forth above regarding claim 7, but does not explicitly state wherein upon the node of the plurality of nodes detecting the missing frame, the node of the plurality of nodes sending a request to the root node to resend the missing frame. However, this feature is taught by HomChaudhuri (See, e.g., [0092]-[0094], [0113]-[0114], and [0124]-[0126]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of HomChaudhuri, such as the link training, retransmission, and/or 
The rationale set forth above regarding the system of claim 8 is applicable to the methods of claims 18 and 191.

Regarding claim 9: Jarvis modified by Shirai and HomChaudhuri further teaches wherein the root node resends the missing frame at a high priority (See, e.g., Jarvis 19:55 – 20:14). The motivation for modification set forth above regarding claim 8 is applicable to claim 9.

Regarding claims 10 and 20: Jarvis modified by Shirai and HomChaudhuri further teaches wherein upon the node of the plurality of nodes detecting the missing frame and a playback time greater than a time for data re-transmission between the root node and the node of the plurality of nodes, the node of the plurality of nodes sending a request to the root node to resend the missing frame (See, e.g., HomChaudhuri [0130]). The motivation for modification set forth above regarding claim 8 is applicable to claim 10.
The rationale set forth above regarding the system of claim 10 is applicable to the method of claim 20.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 18 and 19 are duplicates, which appear to be the result of a typographical error. For instance, following the pattern of the other claims in the set, it appears the method of claim 19 should substantively parallel the system of claim 9.